Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 allowable. The restriction requirement species restriction , as set forth in the Office action mailed on 10/06/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 14-16, 19, directed to oxygen plate species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-23, directed to method of formation withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ono (PGPUB 2009/0239121):

The prior art fails to teach a separate oxygen containing gas induction plate that comprises inlet and outlet port.
Guthrie (PGPUB 2011/0200904):
Guthrie teaches a fuel cell assembly to have a plurality of components including reactant manifolds surrounding the stack [Abstract]. The depiction of the reactant manifold allows for air to pass along one side of the fuel cell stack [Fig 4-6; 0030]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the reactant air flow of Ono to include an oxygen-containing gas introduction plate as a separate and distinct feature as taught by Guthrie in order to improve reactant manifold engagement with fuel cell stack [0015]. 
Although Guthrie is a separate plate for manifold of oxygen reactant, it is not a single plate for the purposes of input and discharge.

The prior art is silent to teach or obviate the combination of features as set forth by the instant claim. It is apparent from the instant claim in light of the specifications that the arrangement of features arrive at an improved assembly of the system that has not been previously discovered by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723